                            UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                           DOCKET NO. 3:15-cr-213-MOC-DSC-7

 UNITED STATES OF AMERICA,                             )
                                                       )
                                                       )
                                                       )
 Vs.                                                   )                 ORDER
                                                       )
 THOMAS SNIFFEN,                                       )
                                                       )
                        Defendant.                     )


       THIS MATTER is before the Court on the Government’s Motion to remove “Exhibit

One” from the Government’s Statement of Relevant Conduct, Docket Number 307 in the above-

captioned case and substitute a “Revised Exhibit One.” (Doc. No. 454).

       For the reasons stated in the Government’s Motion and for good cause shown, the

Government’s motion is GRANTED, and it is hereby ORDERED that the Clerk shall remove

Exhibit One from the Government’s Statement of Relevant Conduct, Docket Number 307 and

substitute the Revised Exhibit One.



 Signed: September 16, 2019




                                             -1-
